IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





PD-1950--05


CALVIN ERVIN McNAC, Appellant

v.


THE STATE OF TEXAS





ON DISCRETIONARY REVIEW OF CASE 05-04-00492-CR OF THE
FIFTH COURT OF APPEALS

DALLAS COUNTY



Womack, J., filed a dissenting opinion.


	I agree that the Court of Appeals' opinion contained some incorrect language on harmless
error, as the Court's opinion says in its first six pages. I do not agree that it is "'in the interest of
judicial economy'" (ante, at 6) for this Court also to do the harm analysis. The Court's process
was to grant review, require the parties to brief the case, deliberate, and deliver an opinion. If we
had summarily granted review and remanded the case to the Court of Appeals, it could have
corrected its error without rebriefing some months ago. That would have been judicial economy.

Filed: February 14, 2007

Publish.